EXHIBIT 10.2




 
ST. JUDE MEDICAL, INC.


2007 EMPLOYEE STOCK PURCHASE PLAN


As Amended Effective August 1, 2013
 



4824-0811-7011


--------------------------------------------------------------------------------








TABLE OF CONTENTS
 
 
Page


SECTION 1.
INTRODUCTION
1


SECTION 2.
DEFINITIONS
1


SECTION 3.
ELIGIBILITY
3


SECTION 4.
CONTRIBUTION PERIODS
3


SECTION 5.
PARTICIPATION
3


SECTION 6.
METHOD OF PAYMENT OF CONTRIBUTIONS
4


SECTION 7.
GRANT OF OPTION
5


SECTION 8.
EXERCISE OF OPTION; REFUND
5


SECTION 9.
DELIVERY
5


SECTION 10.
WITHDRAWAL; TERMINATION OF EMPLOYMENT
5


SECTION 11.
INTEREST
6


SECTION 12.
SHARES
7


SECTION 13.
ADMINISTRATION
7


SECTION 14.
DEATH OF PARTICIPANT
7


SECTION 15.
TRANSFERABILITY
7


SECTION 16.
USE OF FUNDS
8


SECTION 17.
REPORTS
8


SECTION 18.
ADJUSTMENTS UPON CHANGES IN CAPITALIZATION; CORPORATE TRANSACTIONS
8


SECTION 19.
AMENDMENT OR TERMINATION
9


SECTION 20.
NOTICES
9


SECTION 21.
CONDITIONS UPON ISSUANCE OF SHARES
9


SECTION 22.
TERM OF PLAN; EFFECTIVE DATE
10


SECTION 23.
ADDITIONAL RESTRICTIONS OF RULE 16B-3
10


SECTION 24.
GOVERNING LAW
10


SECTION 25.
SEVERABILITY
10


SECTION 26.
NO RIGHTS AS AN EMPLOYEE
10


SECTION 27.
INTERNATIONAL PARTICIPANTS
11


SECTION 28.
TAXES
11


SECTION 29.
ACCEPTANCE OF TERMS
12











--------------------------------------------------------------------------------






ST. JUDE MEDICAL, INC.
2007 EMPLOYEE STOCK PURCHASE PLAN
As Amended Effective August 1, 2013


The following constitute the provisions of the 2007 Employee Stock Purchase Plan
of St. Jude Medical, Inc.
Section 1.
Introduction.



(a)Purpose. The purpose of the Plan is to enable the Company to obtain and
retain the services of employees. In addition, the Plan provides a convenient,
meaningful opportunity for employees to purchase St. Jude Medical, Inc. stock,
thereby increasing participating employees' personal interest in the Company's
success.
(b)Portion of Plan to Comply with Section 423. The Company intends to have a
portion of the Plan qualify as an “employee stock purchase plan” within the
meaning of Section 423 of the Code; and intends that such portion of the Plan be
treated as a separate plan. Such portion of the Plan shall, accordingly, be
construed so as to extend and limit participation in a manner that is consistent
with Section 423 of the Code.
(c)Portions of Plan Not Complying with Section 423. Section 27 of this Plan, and
any additional provisions adopted by the Committee pursuant thereto, are
intended by the Company to allow creation of separate portions of the Plan
providing for the offering of Common Stock other than through the portion of the
Plan governed by Section 423 of the Code, for purchase by individuals who are
either (i) generally not subject to income taxation by the United States or
(ii) are employed by Subsidiaries other than Designated Subsidiaries.


Section 2.Definitions.


(a)“Account” means the funds accumulated with respect to a Participant as a
result of deduction from such Participant's paycheck for the purpose of
purchasing Shares under the Plan. The funds allocated to a Participant's Account
shall remain the property of the Participant at all times but may be commingled
with the general funds of the Company, except to the extent such commingling may
be prohibited by the laws of any applicable jurisdiction.
(b)“Board” means the Board of Directors of the Company.
(c)“Business Day” means any day (other than a Saturday or Sunday) on which the
New York Stock Exchange is permitted to be open for trading.
(d)“Code” means the Internal Revenue Code of 1986, as amended.
(e)“Commencement Date” means the first calendar day of each Contribution Period
of the Plan.
(f)“Common Stock” means the Common Stock, par value $.10 per share, of the
Company.
(g)“Committee” means the committee described in Section 13(a) of the Plan.
(h)“Company” means St. Jude Medical, Inc., a Minnesota corporation. Effective as
of the date any Subsidiary becomes a Designated Subsidiary, references herein to
the “Company” shall be interpreted to include such Designated Subsidiary, as
appropriate.
(i)“Compensation” means regular straight time earnings, commissions and
commission‑based sales bonuses annualized at the time of enrollment prior to the
Commencement Date, excluding payments, if any, for overtime, incentive
compensation, incentive payments, premiums, bonuses (including bonuses paid
under the Company's Management Incentive Compensation Plan) and any other
special remuneration.



--------------------------------------------------------------------------------




(j)“Continuous Status as an Employee” means the absence of any interruption or
termination of service as an Employee. Continuous Status as an Employee shall
not be considered interrupted in the case of (i) medical leave; (ii) leave
allowed under the Family and Medical Leave Act; (iii) personal leave;
(iv) military leave; (v) jury duty; (vi) any other leave of absence approved by
the Committee; provided that any such leave referred to in (i) through (vi) does
not exceed three months, unless re‑employment upon the expiration of such leave
is guaranteed by contract or statute; or (vii) transfers between locations of
the Company or between the Company and its Subsidiaries. In the case of an
approved leave that exceeds 3 months and the Employee's right to reemployment is
not provided either by contract or by statute, the Employee is deemed to incur a
termination of his or her Continuous Status as an Employee (for purposes of this
Plan) on the first day immediately following such three-month period.
(k)“Contribution Period” means a 1‑year period; provided, however, that the
Board shall have the power to change the duration and/or frequency of
Contribution Periods with respect to future purchases without shareholder
approval if such change is announced at least 5 Business Days prior to the
scheduled beginning of the first Contribution Period to be affected; provided
further, however, that no Contribution Period shall exceed 27 months.
(l)“Contributions” means all amounts credited to the Account of a Participant
pursuant to the Plan.
(m)“Corporate Transaction” means (i) a sale of all or substantially all of the
Company's assets or (ii) a merger, consolidation or other capital reorganization
of the Company with or into another corporation or any other transaction or
series of related transactions in which the Company's shareholders immediately
prior thereto own less than 50% of the voting stock of the Company (or its
successor or parent) immediately thereafter.
(n)“Designated Subsidiaries” means the Subsidiaries that have been designated by
the Board from time to time in its sole discretion as eligible to participate in
the portion of the Plan subject to Section 423 of the Code.
(o)“Employee” means any person, including an Officer or director who is also an
employee, but excluding any person whose customary employment is (i) less than
20 hours per week or (ii) for not more than 5 months in any calendar year.
(p)“Exchange Act” means the Securities Exchange Act of 1934, as amended.
(q)“Fair Market Value” means, with respect to the Common Stock on a given date,
the closing price for the Common Stock for such date, or if such date is not a
Business Day, the last reported sale price for the Common Stock for the last
Business Day preceding such date, as quoted on the New York Stock Exchange or
another exchange; provided, however, that if the Common Stock ceases to be
listed for trading on the New York Stock Exchange or another exchange, “Fair
Market Value” of the Common Stock for a given date shall mean the value
determined in good faith by the Board.
(r)“New Purchase Date” shall have the meaning set forth in Section 18(b) hereof.
(s)“Officer” means a person who has been designated by the Board as a reporting
officer for purposes of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.
(t)“Participant” means any Employee who is eligible and has elected to
participate in the Plan accordance with Sections 3 and 5 hereof and who has not
withdrawn from the Plan or whose participation in the Plan is not otherwise
terminated.
(u)“Plan” means this 2007 Employee Stock Purchase Plan, as may be amended from
time to time.
(v)“Purchase Date” means the last calendar day of each Contribution Period of
the Plan.
(w)“Purchase Price” means with respect to a Contribution Period that price as
announced by the Committee prior to the first Business Day of that Contribution
Period, which price may, in the discretion of the Committee, be a price which is
not fixed or determinable as of the first Business Day of that Contribution
Period; provided, however, that in no event shall the Purchase Price for any
Contribution Period be less than the lesser of 85% of the Fair Market Value of a
Share on the Commencement Date or

2

--------------------------------------------------------------------------------




on the Purchase Date, in each case rounded up to the next higher full cent. If
the Commencement Date or the Purchase Date is not a Business Day, then the
Purchase Price for any Contribution Period shall not be less than the lesser of
85% of the Fair Market Value of a Share on the Business Day immediately
preceding the Commencement Date or the Purchase Date.
(x)“Share” means a share of Common Stock, as adjusted in accordance with
Section 18 hereof.
(y)“Subsidiary” means a corporation, domestic or foreign, of which not less than
50% of the total combined voting power of all classes of stock is held by the
Company or any such subsidiary of the Company, whether or not such corporation
now exists or is hereafter organized or acquired by the Company or another such
subsidiary of the Company. “Subsidiary” also means an unincorporated business
entity, such as a limited liability company or partnership, in which the Company
holds directly or indirectly not less than 50% of the total combined voting
power with respect to all classes of equity ownership of such entity, whether or
not such unincorporated business entity now exists or is hereafter organized or
acquired by the Company or another Subsidiary of the Company, but only if such
entity either (i) has duly elected under applicable treasury regulations to be
an association treated as a corporation for federal income tax purposes, and
such election continues in effect; or (ii) is disregarded as a separate entity
for federal income tax purposes, has not made an election described in clause
(i) of this sentence and, pursuant to applicable treasury regulations, its
assets are considered to be owned by another Subsidiary that is a corporation or
is treated as one under clause (i) of this sentence.


Section 3.Eligibility.


(a)Any person who is an Employee and has completed 30 days of continuous
employment service for the Company or one or more of its Designated Subsidiaries
shall become eligible to participate in the Plan on the first day of the month
coincident with or following completion of such period of service, subject to
the requirements of Section 5(a) hereof and the limitations imposed by
Section 423(b) of the Code.
(b)Any provisions of the Plan to the contrary notwithstanding, no Employee shall
be granted an option under the Plan (i) if, immediately after the grant, such
Employee (together with any other person whose stock would be attributed to such
Employee pursuant to Section 424(d) of the Code) would own capital stock of the
Company and/or hold outstanding options to purchase stock possessing 5% or more
of the total combined voting power or value of all classes of stock of the
Company or of any Subsidiary of the Company, or (ii) if such option would permit
his or her rights to purchase stock under all employee stock purchase plans
(described in Section 423 of the Code) of the Company and its Subsidiaries to
accrue at a rate that exceeds $25,000 of the Fair Market Value of such stock
(determined at the time such option is granted), or that exceeds 2,000 Shares,
for each calendar year in which such option is outstanding at any time.


Section 4.Contribution Periods.


The Plan shall be implemented by a series of consecutive Contribution Periods.
The first Contribution Period shall commence on August 1, 2007 and shall end on
July 31, 2008. The Plan shall continue until terminated in accordance with
Sections 19 and 22 hereof.
Section 5.
Participation.



(a)An eligible Employee may become a Participant by following the established
enrollment procedure as directed by the Committee, or other entity designated by
the Committee, prior to the Commencement Date of the applicable Contribution
Period, unless an earlier or later time for completing

3

--------------------------------------------------------------------------------




the enrollment procedure is set by the Committee for all eligible Employees with
respect to a given Contribution Period. The eligible Employee shall determine
the amount of the Participant's Compensation (subject to Section 6(a) hereof) to
be paid as Contributions pursuant to the Plan.
(b)Payroll deductions shall commence on the first payroll paid on or following
the Commencement Date and shall end on the last payroll paid on or prior to the
Purchase Date of the Contribution Period, unless sooner terminated as provided
in Section 10 hereof. A Participant who has elected to participate in a
Contribution Period shall automatically participate in the next Contribution
Period until such time as such Participant withdraws from the Plan or terminates
employment as provided in Section 10 hereof.


Section 6.Method of Payment of Contributions.


(a)Contribution Amounts. A Participant shall elect to have payroll deductions
made on each payroll paid during the Contribution Period in full dollar amounts
not less than $5 and not more than 10% of the Participant's rate of Compensation
in effect at the time of enrollment (or such other maximum percentage as the
Board may establish from time to time before any Commencement Date). All payroll
deductions made by a Participant shall be credited to his or her Account under
the Plan. A Participant may not make any additional payments into his or her
Account. No assets in a Participant's Account shall be subject to the debts,
contracts, liabilities, engagements or torts of the Participant.
(b)Contribution Changes by a Participant.
(i)A Participant may discontinue his or her participation in the Plan as
provided in Section 10 hereof.
(ii)Unless otherwise provided by the Committee, a Participant may decrease the
amount of his or her Contributions once during a Contribution Period by
following the established administrative procedures as directed by the Committee
to authorize a decrease in the payroll deduction amount. The decrease in amount
shall be effective as soon as administratively feasible following the date of
receipt by the Company, or other entity designated by the Committee. However,
any decrease in amount must be made at least 30 days prior to the end of the
Contribution Period to ensure such decrease shall be effective within the
current Contribution Period.
(iii)Unless otherwise provided by the Committee, a Participant may not increase
the amount of his or her Contributions during a Contribution Period. A
Participant may only increase the amount of his or her Contributions with
respect to a future Contribution Period by following the established
administrative procedures as directed by the Committee to authorize an increase
in the payroll deduction amount. The increase in amount shall be effective as of
the Commencement Date of the next Contribution Period following the date of
receipt by the Company, or other entity designated by the Committee.
(c)Contribution Changes by the Company.
(i)Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) hereof, a Participant's payroll
deductions may be adjusted during any Contribution Period, subject to the
discretion of the Committee. Payroll deductions shall re‑commence at the amount
provided in such Participant's most recently submitted enrollment materials at
the beginning of the first Contribution Period that is scheduled to end in the
next succeeding calendar year, unless terminated by the Participant as provided
in Section 10 hereof.
(ii)If a Participant goes on an approved paid leave of absence during a
Contribution Period, the Participant's payroll deductions shall continue in
effect during such leave unless the Participant is deemed to incur a termination
of his or her Continuous Status as an Employee prior to the Purchase Date of the
Contribution Period (i.e., because the leave exceeds three months and
re‑employment upon the expiration of such leave is not guaranteed by contract or
statute).

4

--------------------------------------------------------------------------------




(iii)If a Participant goes on an approved unpaid leave of absence during a
Contribution Period, the Participant's payroll deductions shall be suspended
during such leave. Except as otherwise provided by the Committee, if such
Participant returns from leave (without incurring a termination of his or her
Continuous Status as an Employee), payroll deductions shall resume at an
adjusted amount to account for payroll deductions in arrears, unless the
Participant elects to decrease the amount of his or her Contributions as set
forth in Section 6(b) above).


Section 7.Grant of Option.


On the Commencement Date of each Contribution Period, each eligible Employee
participating in such Contribution Period shall be granted an option to purchase
on the Purchase Date a number of Shares determined by dividing such Employee's
Contributions accumulated prior to such Purchase Date and retained in the
Participant's Account as of the Purchase Date by the applicable Purchase Price,
subject to the limitations set forth in Sections 3(b) and 12 hereof.
Section 8.
Exercise of Option; Refund.



(a) Unless a Participant ceases to be an eligible Employee as provided in
Section 3, withdraws from the Plan as provided in Section 10 hereof, or
affirmatively elects not to exercise all or a portion of his or her option for
the purchase of Shares at the end of the Contribution Period (as described
below), the option for the purchase of Shares will be exercised automatically on
each Purchase Date of each Contribution Period, and the maximum number of Shares
(rounded down to the nearest whole Share) subject to the option will be
purchased at the applicable Purchase Price with the accumulated Contributions in
his or her Account. Unused Contributions representing the amount of any
fractional Share shall be returned to the Participant. The Shares purchased upon
exercise of an option hereunder shall be deemed to be transferred to the
Participant on the Purchase Date. During his or her lifetime, a Participant's
option to purchase Shares hereunder is exercisable only by him or her.
(b) During the enrollment period that occurs near the end of a Contribution
Period and prior to the next Commencement Date, a Participant may elect to have
none or only a portion of the accumulated Contributions in his or her Account
used to purchase Shares as of the Purchase Date for the then-current
Contribution Period (and have the unused balance in the Account refunded). Such
election must be made by completing a stock purchase form in the manner
prescribed by the Committee, which should specify how much, if any, of the
Contributions are to be used to purchase Shares. The unused balance of the
Account will be refunded to the Participant.


Section 9.Delivery.


As promptly as practicable after each Purchase Date of each Contribution Period,
the number of Shares purchased by each Participant upon exercise of his or her
option shall be delivered in accordance with procedures established from time to
time by the Committee, and a transfer agent for the Common Stock may be utilized
or a brokerage or nominee account may be established for this purpose. The terms
of such transfer agency or brokerage or nominee account shall be at the sole
discretion of the Company, and participation in the Plan is expressly
conditioned on the acceptance of such terms.
Section 10.
Withdrawal; Termination of Employment.



(a)Voluntary Withdrawal.
(i)A Participant may withdraw from the Plan by following the established
administrative procedures as directed by the Committee, or other entity
designated by the Committee.

5

--------------------------------------------------------------------------------




The withdrawal request will be effective as soon as administratively feasible.
However, any withdrawal request must be made at least 30 days prior to the end
of a Contribution Period to ensure such withdrawal request shall be effective
within such Contribution Period. Once the withdrawal request is effective, all
of the Participant's Contributions credited to his or her Account will be paid
to him or her, his or her option will be automatically terminated, and no
further Contributions for the purchase of Shares will be made absent
re‑enrollment. Upon withdrawal from the Plan, a Participant may not re‑enroll in
the Plan until the next Contribution Period. In order to re‑enroll, a
Participant must follow the provisions set forth under Section 5(a) hereof.
(ii)Notwithstanding the foregoing, an Officer shall not have the right to
withdraw Contributions credited to his or her account under the Plan except in
accordance with Section 10(b) hereof.
(b)Termination of Continuous Status as an Employee.
(i)Upon termination of the Participant's Continuous Status as an Employee prior
to the Purchase Date of a Contribution Period for any reason, including death or
retirement, the Contributions credited to his or her Account will be returned to
him or her or, in the case of his or her death, to the person or persons
entitled thereto under Section 14 hereof, and his or her option will be
automatically terminated. Whether the Participant's Continuous Status as an
Employee has been terminated shall be determined by the Committee in its sole
discretion. In the event that any Designated Subsidiary ceases to be a
Designated Subsidiary of the Company, the employees of such Designated
Subsidiary shall no longer be Employees for purposes of Section 3(a) hereof as
of the date such Designated Subsidiary ceases to be a Designated Subsidiary.
(ii)Notwithstanding the foregoing, if any Participant on an approved leave of
absence is deemed to incur a termination of the Participant's Continuous Status
as an Employee (i.e., because the leave exceeds three months and re‑employment
upon the expiration of such leave is not guaranteed by contract or statute)
within three months preceding the Purchase Date of a Contribution Period, his or
her option will not be terminated, and any Contributions previously credited to
the Participant's Account will remain in the Account and be applied toward the
purchase of Shares.
(c)Hardship Withdrawal. If, during a Contribution Period, the Participant
receives a hardship withdrawal under the Company's tax‑qualified cash or
deferral arrangement under Section 401(k) of the Code or the Company's
non-qualified deferred compensation plan (to the extent required by that plan),
the Participant's participation in the Plan shall be discontinued. Once the
hardship withdrawal request is effective, all of the Participant's Contributions
credited to his or her Account will be paid to him or her, his or her option
will be automatically terminated, and no further Contributions for the purchase
of Shares will be made absent re‑enrollment. Upon withdrawal from the Plan, a
Participant may not re‑enroll in the Plan until the next Contribution Period
that begins at least six months after receipt of the hardship distribution. In
order to re‑enroll, a Participant must follow the provisions set forth under
Section 5(a) hereof.
(d)A Participant's withdrawal from the Plan shall not have any effect upon his
or her eligibility to participate in any similar plan that may hereafter be
adopted by the Company or any Subsidiary.


Section 11.Interest.


No interest shall accrue on the Contributions or the Account balance of a
Participant in the Plan, unless otherwise determined necessary by the Committee
for the Accounts of Participants in the portion of the Plan that is not intended
to qualify under Section 423 of the Code.

6

--------------------------------------------------------------------------------




Section 12.
Shares.



(a)The maximum number of Shares originally authorized for issuance under the
Plan was 5,000,000 Shares (subject to adjustment as provided in Section 18
hereof). Effective for Purchase Dates occurring on or after August 1, 2012, the
number of Shares available for issuance under the Plan is increased by 6,000,000
Shares to a total of 11,000,000 Shares (subject to adjustment as provided in
Section 18 hereof). If on a given Purchase Date, the number of Shares with
respect to which options are to be exercised exceeds the number of Shares
available for sale under the Plan on such Purchase Date, the Committee shall
make a pro rata allocation of the Shares available for purchase on such Purchase
Date among all Participants, and the balances in the Accounts shall be refunded
to the respective Participants.
(b)The Participant shall have no interest or voting right in Shares covered by
his or her option until such option has been exercised.


Section 13.Administration.


(a)The Committee. The Plan shall be administered by a committee (the
“Committee”) established by the Board. The members of the Committee need not be
directors of the Company and shall be appointed by and serve at the pleasure of
the Board.
(b)Powers of Committee. The Committee shall supervise and administer the Plan
and shall have full power to adopt, amend and rescind any rules deemed desirable
and appropriate for the administration of the Plan and not inconsistent with the
Plan, to construe and interpret the Plan, and to make all other determinations
necessary or advisable for the administration of the Plan. Decisions of the
Committee will be final and binding on all parties who have an interest in the
Plan. The Committee may delegate ministerial duties to such of the Company's
employees, outside entities and outside professionals as the Committee so
determines.
(c)Power and Authority of the Board. Notwithstanding anything to the contrary
contained herein, the Board may, at any time and from time to time, without any
further action of the Committee, exercise the powers and duties of the Committee
under the Plan.


Section 14.Death of Participant.


In the event of the death of a Participant, the Company shall deliver any Shares
and cash in the Participant's Account to a beneficiary previously designated by
the Participant or, if there is no surviving beneficiary duly designated, to the
executor or administrator of the estate of the Participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such Shares and/or cash to the
spouse or to any one or more dependents or relatives of the Participant, or if
no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.
Section 15.
Transferability.



Neither Contributions credited to a Participant's Account nor any rights with
regard to the exercise of an option or to receive Shares under the Plan may be
assigned, transferred, pledged or otherwise disposed of in any way (other than
as provided in Section 14 hereof) by the Participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds in
accordance with Section 10 hereof.

7

--------------------------------------------------------------------------------




Section 16.
Use of Funds.



All Contributions received or held by the Company under the Plan may be used by
the Company for any corporate purpose, and the Company shall not be obligated to
segregate such Contributions. The Plan is unfunded and shall not create nor be
construed to create a trust or separate fund of any kind or a fiduciary
relationship among the Company, the Board, the Committee and the Participant. To
the extent a Participant acquires a right to receive payment from the Company
pursuant to the Plan, such right shall be no greater than the right of any
unsecured general creditor of the Company.
Section 17.
Reports.



Accounts will be maintained for each Participant in the Plan. Account statements
will be made available to participating Employees by the Company and will set
forth the amounts of Contributions, the Purchase Price per Share, the number of
Shares purchased and the remaining cash balance, if any.
Section 18.
Adjustments Upon Changes in Capitalization; Corporate Transactions.



(a)Adjustment. The number of Shares set forth in Section 12 hereof, the price
per Share covered by each option under the Plan that has not yet been exercised
and the maximum number of Shares that may be purchased by a Participant in a
calendar year pursuant to Section 3(b) hereof, shall be proportionately adjusted
for any increase or decrease in the number of outstanding Shares resulting from
a stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock (including any such change in the number of
Shares effected in connection with a change in domicile of the Company). Such
adjustment shall be made by the Board, whose determination in that respect shall
be final, binding and conclusive. Except as expressly provided herein, no issue
by the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of Shares issuable hereunder
or subject to an option hereunder.
(b)Corporate Transactions. In the event of a dissolution or liquidation of the
Company, any Contribution Period then in progress will terminate immediately
prior to the consummation of such action, unless otherwise provided by the Board
in its sole discretion, and in such event, all outstanding options shall
automatically terminate and the balance in the Accounts shall be refunded to the
respective Participants. In the event of a Corporate Transaction, each option
outstanding under the Plan shall be assumed or an equivalent option shall be
substituted by the successor corporation or a parent or subsidiary of such
successor corporation. In the event that the successor corporation refuses to
assume or substitute for outstanding options, the Contribution Period then in
progress shall be shortened and a new Purchase Date shall be set (the “New
Purchase Date”), as of which date the Contribution Period then in progress will
terminate. The New Purchase Date shall be on or before the date of consummation
of the Corporate Transaction and the Board shall notify each Participant in
writing, at least 10 days prior to the New Purchase Date, that the Purchase Date
for his or her option has been changed to the New Purchase Date and that his or
her option will be exercised automatically on the New Purchase Date, unless
prior to such date he or she has withdrawn from the Plan as provided in
Section 10 hereof. For purposes of this Section 18, an option granted under the
Plan shall be deemed to be assumed, without limitation, if, at the time of
issuance of the stock or other consideration upon a Corporate Transaction, each
holder of an option under the Plan would be entitled to receive upon exercise of
the option the same number and kind of shares of stock or the same amount of
property, cash or securities as such holder would have been entitled to receive
upon the occurrence of the Corporate Transaction if the holder had been,
immediately prior to the Corporate Transaction, the holder of the number of
Shares covered by the option at such time (after giving effect to any
adjustments in the number of Shares covered by the option as provided for in

8

--------------------------------------------------------------------------------




this Section 18); provided however that if the consideration received in the
transaction is not solely common stock of the successor corporation or its
parent (as defined in Section 424(e) of the Code), the Board may, with the
consent of the successor corporation, provide for the consideration to be
received upon exercise of the option to be solely common stock of the successor
corporation or its parent equal in fair market value, as determined by the
Committee, to the per Share consideration received by holders of Common Stock in
the Corporate Transaction.
The Board may, if it so determines in the exercise of its sole discretion, also
make provision for adjusting the number of Shares set forth in Section 12
hereof, as well as the price per Share covered by each outstanding option, in
the event that the Company effects one or more reorganizations,
recapitalizations, rights offerings or other increases or reductions of its
outstanding Common Stock, and in the event the Company is consolidated with or
merged into any other corporation.
Section 19.
Amendment or Termination.



(a)The Board may at any time and for any reason terminate or amend the Plan.
Except as provided in Section 18 hereof, no such termination of the Plan may
affect options previously granted, provided that the Plan or the Contribution
Period may be terminated by the Board on a Purchase Date or by the Board's
setting a new Purchase Date with respect to a Contribution Period then in
progress if the Board determines that termination of the Plan and/or the
Contribution Period is in the best interests of the Company and the shareholders
or if continuation of the Plan and/or the Contribution Period would cause the
Company to incur adverse accounting charges as a result of a change after the
effective date of the Plan in the generally accepted accounting principles
applicable to the Plan. Except as provided in Section 18 hereof and in this
Section 19, no amendment to the Plan shall make any change in any option
previously granted that adversely affects the rights of any Participant. In
addition, to the extent necessary to comply with Rule 16b‑3 under the Exchange
Act or Section 423 of the Code (or, in either case, any successor rule or
provision or any applicable law or regulation) or the requirements of any stock
exchange upon which the Shares may then be listed, the Company shall obtain
shareholder approval in such a manner and to such a degree as so required.
(b)Without shareholder approval and without regard to whether any Participant
rights may be considered to have been adversely affected, the Board shall be
entitled to change the Contribution Periods and/or the Purchase Price as
permitted under the Plan, limit the frequency and/or number of changes in the
amount deducted during a Contribution Period, establish the exchange ratio
applicable to amounts deducted in a currency other than U.S. dollars, permit
payroll deductions in excess of the amount designated by a Participant in order
to adjust for delays or mistakes in the Company's processing of properly
completed payroll deduction elections, establish reasonable waiting and
adjustment periods and/or accounting and crediting procedures to ensure that
amounts applied toward the purchase of Shares for each Participant properly
correspond with amounts deducted from the Participant's Compensation, and
establish such other limitations or procedures as the Board determines in its
sole discretion to be advisable and consistent with the Plan.


Section 20.Notices.
All notices or other communications by a Participant to the Company under or in
connection with the Plan shall be deemed to have been duly given when received
in the form specified by the Company at the location, or by the person,
designated by the Company for the receipt thereof.
Section 21.
Conditions Upon Issuance of Shares.



Shares shall not be issued with respect to an option unless the exercise of such
option and the issuance and delivery of such Shares pursuant thereto shall
comply with all applicable provisions of law,

9

--------------------------------------------------------------------------------




domestic or foreign, including, without limitation, the Securities Act of 1933,
as amended, the Exchange Act, the rules and regulations promulgated thereunder,
applicable state securities laws and the requirements of any stock exchange upon
which the Shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.
As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.
Section 22.
Term of Plan; Effective Date.



The Plan shall become effective upon approval by the Company's shareholders. It
shall continue in effect until all of the Shares set forth in Section 12 hereof
are exhausted or such earlier time as the Plan is terminated pursuant to
Section 19 hereof.
Section 23.
Additional Restrictions of Rule 16b‑3.



The terms and conditions of options granted hereunder to, and the purchase of
Shares by, Officers shall comply with the applicable provisions of Rule 16b‑3.
This Plan shall be deemed to contain, and such options shall be deemed to
contain, and the Shares issued upon exercise thereof shall be subject to, such
additional conditions and restrictions as may be required by Rule 16b‑3 to
qualify for the maximum exemption from Section 16 of the Exchange Act with
respect to Plan transactions.
Section 24.
Governing Law.



The internal law, and not the law of conflicts, of the State of Minnesota, shall
govern all questions concerning the validity, construction and effect of the
Plan, and any rules and regulations relating to the Plan.
Section 25.
Severability.



If any provision of the Plan is or becomes invalid, illegal, or unenforceable in
any jurisdiction or would disqualify the Plan under any law, such provision
shall be construed or deemed amended to conform to applicable laws, or if it
cannot be so construed or deemed amended without materially altering the intent
of the Plan, such provision shall be stricken as to such jurisdiction, and the
remainder of the Plan shall remain in full force and effect.
Section 26.
No Rights as an Employee.



This Plan shall not form part of any contract of employment between the Company
or any of the Designated Subsidiaries or Subsidiaries not constituting
Designated Subsidiaries nor shall this Plan amend, abrogate or affect any
existing employment contract between the Company or any Designated Subsidiary or
any Subsidiary not being a Designated Subsidiary and their respective employees.
Nothing in the Plan shall be construed to give any person (including an Employee
or Participant) the right to remain in the employ of the Company or a Subsidiary
or to affect the right of the Company or a Subsidiary to terminate the
employment of any person (including the Employee or Participant) at any time
with or without cause. Nothing in this Plan shall confer on any person any legal
or equitable right against the Company or any Subsidiary, or give rise to any
cause of action at law or in equity against the

10

--------------------------------------------------------------------------------




Company or any Subsidiary. Neither the Shares purchased hereunder nor any other
benefits conferred hereby, including the right to purchase Common Stock at a
discount, shall form any part of the wages or salary of any eligible Employee
for purposes of severance pay or termination indemnities, irrespective of the
reason for termination of employment. Under no circumstances shall any person
ceasing to be an Employee be entitled to any compensation for any loss of any
right or benefit under this Plan which such Employee might otherwise have
enjoyed but for termination of employment, whether such compensation is claimed
by way of damages for wrongful or unfair dismissal, breach of contract or
otherwise.
Section 27.
International Participants.



The Committee shall have the power and authority to allow any of the Company's
Subsidiaries other than Designated Subsidiaries to adopt and join in the portion
of this Plan that is not intended to comply with Section 423 of the Code and to
allow employees of such Subsidiaries who work or reside outside of the United
States an opportunity to acquire Shares in accordance with such special terms
and conditions as the Committee may establish from time to time, which terms and
conditions may modify the terms and conditions of the Plan set forth elsewhere
in this Plan. Without limiting the authority of the Committee, the special terms
and conditions which may be established with respect to any foreign country, and
which need not be the same for all foreign countries, include but are not
limited to the right to participate, procedures for elections to participate,
the payment of any interest with respect to amounts received from or credited to
accounts held for the benefit of participants, the purchase price of any Shares
to be acquired, the length of any Contribution Period, the maximum amount of
contributions, credits or Shares which may be acquired by any participating
employees, and a participating employee's rights in the event of his or her
death, disability, withdrawal from participation in the purchase of Shares
hereunder, or termination of employment. Any purchases made pursuant to the
provisions of this Section 27 shall not be subject to the requirements of
Section 423 of the Code.
Section 28.
Taxes.



Participants are responsible for the payment of all income taxes, employment,
social insurance, welfare and other taxes under applicable law relating to any
amounts deemed under the laws of the country of their residency or of the
organization of the Subsidiary employing such Participant to constitute income
arising out of the Plan, the purchase and sale of Shares pursuant to the Plan
and the distribution of Shares or cash to the Participant in accordance with
this Plan. Each Participant hereby authorizes the relevant Subsidiary to make
appropriate withholding deductions from each Participant's compensation, which
shall be in addition to any payroll deductions made pursuant to Section 6, and
to pay such amounts to the appropriate tax authorities in the relevant country
or countries in order to satisfy any of the above tax liabilities of the
Participant under applicable law.

11

--------------------------------------------------------------------------------




Section 29.
Acceptance of Terms.



By participating in the Plan, each Participant shall be deemed to have accepted
all the conditions of the Plan and the terms and conditions of any rules and
regulations adopted by the Committee and shall be fully bound thereby.
Adopted by the Board on February 23, 2007 and approved by Shareholders on
May 16, 2007.
Amended by the Board on February 24, 2012 and approved by Shareholders on May 3,
2012, but effective for Contribution Periods and Purchase Dates beginning on and
after August 1, 2012.
Amended by the Board on May 1, 2013 and effective August 1, 2013.



12